 1
 2                                                        JS-6
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   NEHEMIAH KONG,                    Case No. 2:18-cv-2538-MWF (GJSx)

12            Plaintiff,               The Honorable Michael W. Fitzgerald,
13                                     United States District Judge
              vs.
14                                     JUDGMENT AFTER TRIAL
15   LEONARDO M. LOPEZ, IRIS A.
16   LOPEZ, and FERMAX INC., a
     California corporation,
17
18            Defendants.
19
20
21
22
23
24
25
26
27
28
                                   1
 1         This action came on regularly for jury trial between February 18 and
 2   February 20, 2020, in Courtroom 5A of this United States District Court. Plaintiff
 3   Nehemiah Kong was represented by James R. Boyd and Dennis J. Price II of Potter
 4   Handy, LLP (Center for Disability Access). Defendants Leonardo M. Lopez, Iris
 5   A. Lopez, and Fermax, Inc. were represented by Charles L. Murray III of Charles
 6   Murray Law Offices.
 7         A jury of eight persons was regularly empaneled and sworn. Witnesses were
 8   sworn and testified and exhibits were admitted into evidence. After hearing the
 9   evidence and arguments of counsel, the jury was duly instructed by the Court and
10   the cause was submitted to the jury. The jury deliberated and thereafter returned a
11   verdict as follows:
12
13         Question 1: Did the Restaurant present an architectural barrier by failing to
14   offer a van-accessible parking space on February 9, 2018? (The meaning of “van-
15   accessible parking space” is defined in Instruction No. 13.)
16
17         Yes __X_            No ____
18   If you answered “Yes”, please proceed to Question 2. If you answered “No”,
19
     please skip the remaining questions, sign and date the form on page 3.
20
21
           Question 2: Did the Plaintiff personally encounter the lack of a van-
22
     accessible parking space on February 9, 2018?
23
24
           Yes ____            No _ X__
25
     Please proceed to Question 3.
26
27
28
                                              2
 1         Question 3: Did the Plaintiff have personal knowledge of the lack of a van-
 2   accessible parking space on February 9, 2018 and was thereby deterred from
 3   visiting or patronizing the Restaurant on February 9, 2018?
 4
 5         Yes ____            No _ X__
 6
     If you answered “Yes” to either Question 2 or 3, please proceed to Question 4. If
 7
     you answered “No” to both Questions 2 and 3, please skip to the remaining
 8
     questions, sign and date the form on page 3.
 9
10
           Question 4: Did the Plaintiff prove that he intends to return to the
11
     Restaurant?
12
13
14         Yes ____            No ____

15   Please proceed to Question 5.

16
17         Question 5: Did the Plaintiff experience difficulty, discomfort, or
18   embarrassment due to encountering the lack of a van-accessible parking space?
19
20         Yes ____            No ____
21   Please proceed to Question 6.
22
23         Question 6: Did the Defendants prove that providing a van-accessible
24   parking space is not readily achievable? (The meaning of “readily achievable” is
25   defined in Instruction No. 15).
26
27
           Yes ____            No ____
28
                                              3
 1         Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
 2   Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
 3   final judgment in this action in favor of Defendants be entered as follows:
 4         1. As to Plaintiff’s claim for violation of Americans with Disabilities Act of
 5            1990, 42 U.S.C. §§ 12101, et seq.: Judgment is entered against Plaintiff
 6            Nehemiah Kong and in favor of Defendants Leonardo M. Lopez, Iris A.
 7            Lopez, and Fermax, Inc.
 8         2. As to Plaintiff’s claim for violation of the Unruh Civil Rights Act, Cal.
 9            Civ. Code §§ 51-53: Judgment is entered against Plaintiff Nehemiah
10            Kong and in favor of Defendants Leonardo M. Lopez, Iris A. Lopez, and
11            Fermax, Inc.
12         3. As the prevailing party, Defendants may file an application to recover
13            their reasonable costs.
14
15   Dated: March 4, 2020               ______________________________
                                             MICHAEL W. FITZGERALD
16                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                               4
